DETAILED ACTION
This action is responsive to the Amendments and Remarks received 06/21/2022 in which no claims are cancelled, claims 1, 6, and 12–16 are amended, and no claims are added as new claims.  Examiner notes Applicant erroneously labeled claim 16 as new.
Response to Arguments
On pages 13–24 of the Remarks, Applicant contends the combination of Liu and Aminlou fails to teach or suggest the elements of claim 1.  Examiner disagrees.  Applicant’s arguments appear to misunderstand the art and the rejection.  Applicant’s arguments appear to contend prior art references like Liu and Aminlou are teaching something fundamentally different about motion vectors.  Such a contention is unreasonable.  “Motion” between two image frames is when a block of pixels changes spatial coordinates.  Each block can have its own motion, and thus its own motion vector.  It has been understood for a long time that, due to “global motions,” all blocks can exhibit a similar motion, which can be factored out to improve compression.  Applicant’s tedious explanation suggesting otherwise is unpersuasive.  Regarding Applicant’s Remarks, Applicant does not directly address what is claimed, nor the rationale used to reject the claimed features.  Instead, a great deal of the arguments address portions of Applicant’s Specification and portions of the prior art not relied upon for the rejection.  As just one example, Applicant’s arguments appear to address how Liu determines global motions rather than what Liu does with that information after global motions are identified.  Because Applicant’s claims are drawn to what to do with global motion, a tangential discussion regarding how the global motions are identified would seem less relevant.  Because Applicant’s arguments are unclear about supposed errors in the rejection’s rationale with respect to the claimed features, Examiner is unpersuaded.
A fundamental precept is that motion is made up of two components, global motion and local motion.  That fundamental basis is true for both Applicant’s claims and the prior art.  Applicant’s arguments and claim language seem to unnecessarily obfuscating.  Examiner suggests perhaps an interview with Examiner could help clear up any confusion.
Other claims are not argued separately.  Remarks, 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2020/0260111 A1) and Aminlou (US 2019/0349598 A1).
Regarding claim 1, the combination of Liu and Aminlou teaches or suggests a method of providing a bitstream comprising video data encoded by an encoder apparatus, the method comprising:  a processor of the encoder apparatus determining a motion vector of a current block of a video frame of a sequence of video frames comprising video data captured by a video capturing device, the motion vector defining an offset of the current block relative to a prediction block of an already encoded first reference video frame stored in a memory of the encoder apparatus (Examiner notes this long recited feature is a prior art “motion vector”; Liu, ¶ 0004:  teaches prior art motion vectors, which the skilled artisan knows point to prediction blocks in reference frames (or the current frame in intra-block copy (IBC) mode)), wherein at least a part of the offset defined by the motion vector is associated with global motion in the video data when the video capturing device is moving relative to a scene (Liu, ¶ 0004:  explains global motions are the result of camera movements such as camera pans; Liu, ¶‌ 0016:  teaches global motions that are the result of camera pan, tilt, and zoom (i.e. PTZ motion) can be modeled; Liu, ¶¶ 0086, 0087, and 0090:  teaches the final motion of a block is the combination of the global motion and a local motion refinement), and wherein a difference between the current block and the prediction block defines a residual block (Liu does not explicitly teach residuals, which is a ubiquitous and completely common feature in the art, but Aminlou does; Aminlou, ¶ 0129:  teaches the prediction residual is what is left after motion compensation; See also Aminlou, ¶ 0253:  teaching prediction residuals); the processor determining a motion vector predictor for predicting the motion vector, the motion vector predictor being selected by the processor from motion vectors of one or more already encoded blocks of the current video frame and/or of one or more already encoded blocks of one or more reference video frames stored in the memory of the encoder apparatus (Liu, ¶ 0093:  teaches merge mode, which is a conventional prior art process of predicting motion information, including motion vectors, from prediction blocks (already coded blocks); Aminlou, e.g. ¶ 0176:  teaches well-established AVMP and explains AVMP predicts motion vectors from adjacent blocks and/or temporal reference blocks); the processor determining or receiving a motion compensation vector for the motion vector of the current block, the motion compensation vector providing an estimate of the part of the motion vector that is associated with global motion (Aminlou, ¶¶ 0218 and 0226:  teaches global camera motions can be estimated from camera parameters or global motion model information retrieved from the bitstream; Aminlou, ¶ 0324:  teaches estimating rotation, a type of global motion, between pictures; Liu, ¶¶ 0006–0018:  teach several methods for modeling global motions including an N-parameter model; The claims recites that the global motion is part of the motion vector; Liu, ¶¶ 0086 and 0089:  explains the MV is the combination of the global motion and the local motion, which can be either added or subtracted therebetween; In other words, because the prior art teaches the final motion vector (MV) is the combination of the global motion vector (GMV) and the local motion vector (LMV) the formula would look like MV = GMV + LMV; Estimating the global motion according to a global motion model using e.g. extrinsic camera parameters (e.g. camera motion determined by a gyroscope) means that part of the MV, particularly the GMV part of the MV, is being estimated; Both Aminlou and Liu teach this); the processor determining a global motion compensated motion vector based on a difference between the motion vector and the motion compensation vector, and determining a motion vector difference based on the motion vector predictor and the global motion compensated motion vector (For purposes of claim interpretation, the “global motion compensated motion vector” is the local motion vector, the “motion vector” is the total motion vector and the “motion compensation vector” is the global motion vector component; Examiner notes this feature and the previous feature together means global motion is subtracted out from the total motion to get the local motion component of the total motion vector so that the local motion can be coded using the conventional motion vector prediction (MVP) process; This conventional MVP process includes coding a difference between a predicted motion vector (from neighbors, see explanation supra) and an actual motion vector; For the feature of separating out the global motion and local motion (or conversely the adding of the global and local motions together to get a total motion), Examiner notes this feature is not addressed here because it was addressed, supra; Aminlou, ¶ 0082:  teaches the difference between a motion vector predictor and the true motion vector is coded; Examiner notes that in the art, this is referenced as MVD (motion vector difference); Liu, ¶ 0027:  “When a motion vector difference is signalled, the motion vector difference corresponds to a difference between the final motion vector and the initial motion vector.”); and the processor using an entropy coding algorithm to code into the bitstream:  the residual block, the motion vector difference, an indication of the selected motion vector predictor, an indication that the motion vector difference is based on a difference between the motion vector predictor and the global motion compensated motion vector, and conversion information for converting the global motion compensated motion vector into the motion vector, wherein the conversion information enables determination of the motion compensation vector (Examiner notes it is obvious that the encoder encodes the necessary information in the bitstream; Aminlou, ¶¶ 0078, 0082, and 0089:  teaches the encoder entropy coding into a bitstream the prediction error (i.e. residual), motion vectors, and other coding parameters).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Liu, with those of Aminlou, because both references are drawn to the same field of endeavor and because combining Liu’s combination of local motion compensation and global motion compensation with Aminlou’s local AMVP merge mode represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Liu and Aminlou used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the motion vectors of one or more already encoded blocks form at least one indexed list of motion vectors and wherein the indication of the motion vector predictor selected by the encoder apparatus includes an index of the selected motion vector in the at least one indexed list (Aminlou, ¶ 0127:  teaches generating a list of candidate motion vector predictors and signaling the chosen candidate; see also Aminlou, ¶ 0248:  teaching the selected candidate is signaled by its index into the list).
Regarding claim 3, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the conversion information comprises an indication of an algorithm used by the encoder apparatus to determine the motion compensation vector; and/or, one or more parameters for an algorithm stored in the decoder to determine the motion compensation vector, at least part of the one or more parameters being associated with the movement of the video capturing device relative to the scene, the at least part of the one or more parameters being at least one of:  a speed of the video capturing device relative to the scene, a height of the video capturing device, or a direction in which the video capturing device is moving relative to the scene (Examiner notes this feature represents the idea that external camera parameters can be encoded in the bitstream so the decoder knows how to create the corresponding global motion model; Aminlou ¶¶ 0226 and 0245:  teach camera parameters, such as orientation, which is obtained by the camera’s gyroscope or accelerometer, can be either directly determined and signaled or derived from image analysis; see also Aminlou, ¶ 0227; Aminlou, ¶ 0215:  teaches an affine motion model much like the one taught by Liu’s ¶ 0012 et seq.; Liu, ¶ 0018:  teaches an N-parameter model, which Examiner finds is Applicant’s claimed parametric world model (original claim 7)).
Regarding claim 4, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the motion compensation vector is part of a motion compensation map comprising motion compensation vectors for blocks of the current video frame (Aminlou, ¶ 0245:  teaches a global motion field can be mapped onto various projection structures including a two-dimensional equirectangular projection; Liu, ¶ 0107:  teaches different regions within an image may have different global motions, which is equivalent to a map of global motion vectors).
Regarding claim 5, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the conversion information comprises the motion compensation vector or a motion compensation map comprising motion compensation vectors for blocks of the current video frame or the sequence of video frame that includes the current video frame (Aminlou, ¶ 0245:  teaches the motion map can be used for coding motion vectors in HEVC; Liu, ¶ 0107:  teaches different regions within an image may have different global motions, which is equivalent to a map of global motion vectors).
Regarding claim 6, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein determining a motion vector difference comprises:  determining both a first motion vector difference candidate based on the motion vector predictor and the global motion compensated motion vector, and a second motion vector difference candidate based on the motion vector predictor and the motion vector; and selecting the motion vector difference from the first and second motion vector difference candidate based on an optimization process (Examiner finds this limitation is saying that one candidate is derived by factoring out the global motion component of the motion predictor and another candidate is derived by foregoing the extra processing (i.e. no factoring); Liu, ¶ 0093:  explains the merge candidate list may have GMC candidates and non-GMC candidates such that the evaluation of the best candidate (candidate selection) considers both GMC and non-GMC candidates just like Applicant’s claimed first and second candidates; Examiner notes this iterative process of picking the best motion vector candidate is known as rate-distortion optimization (RDO); Aminlou, ¶ 0248:  teaches using RDO as the metric for making encoding decisions on which candidates are the best; see also Aminlou, ¶¶ 0130–0131).
Regarding claim 7, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the motion compensation vector is determined based on a parametric algorithm, the algorithm being configured to generate an estimate of the global motion for the current block of the video frame, the algorithm representing a parametric world model (Aminlou ¶¶ 0226 and 0245:  teach camera parameters, such as orientation, which is obtained by the camera’s gyroscope or accelerometer, can be either directly determined and signaled or derived from image analysis; see also Aminlou, ¶ 0227; Aminlou, ¶ 0215:  teaches an affine motion model much like the one taught by Liu’s ¶ 0012 et seq.; Liu, ¶ 0018:  teaches an N-parameter model, which Examiner finds is Applicant’s claimed parametric world model (original claim 7); Aminlou, ¶ 0067:  teaches images projected onto a sphere, which is a parametric world model; see also Aminlou, ¶¶ 0069–0070:  teaching a cube map projection and equirectangular projects which implicate the use of parametric world models; Aminlou, ¶ 0067:  teaches spherical video capture and three-dimensional and two dimensional projection surfaces, including equirectangular and cubic projection models).
Regarding claim 8, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the motion compensation vector is determined based on an image processing algorithm (Aminlou, ¶ 0226:  teaches the global motion can be determined based on image processing rather than explicit external camera parameters), the algorithm being configured to determine a motion field in the current video frame, a motion field including a motion vector associated with a pixel or a block of pixels of the current video frame (Aminlou, ¶ 0245:  teaches a motion field being created; see also Aminlou, ¶ 0269; Liu, ¶ 0083:  teaches motions can be assigned to pixels, which are the smallest block size), and the algorithm being further configured to classify motion vectors of the motion field in motion vectors representing local motion in the current video frame and motion vectors representing global motion in the current video frame (see treatment of claim 1 regarding the total MV = GMV + LMV; Liu, ¶ 0099:  teaches a segmentation algorithm to differentiate between global and local motions).
Regarding claim 9, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the video capturing device is adapted to capture spherical video data and wherein video frames of the sequence of video frames comprise spherical video data, the spherical video data being projected onto a rectangular video frame on the basis of a projection model, wherein the projection model is an equirectangular or a cubic projection model (Aminlou, ¶ 0067:  teaches spherical video capture and three-dimensional and two dimensional projection surfaces, including equirectangular and cubic projection models).
Regarding claim 10, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein at least part of the conversion information is included in the bitstream as particular information, the particular information being at least one of:  one or more SEI messages or one or more network abstraction layer, NAL, units (Examiner notes the original claim explained the information could be in a picture parameter set (PPS); Liu, ¶ 0046:  teaches a PPS for conversion parameters including the global motion model parameters; Aminlou, ¶ 0150:  teaches non-VCL NAL units include SEI messages).
Regarding claim 11, the combination of Liu and Aminlou teaches or suggests the method according to claim 1, wherein the determining of the motion vector and the motion vector predictor and the coding is based on a coding standard, wherein the coding standard is one of:  (i) an AVC, HEVC, VP9, AV1 coding standard or (ii) a coding standard based on one of the AVC, HEVC, VP9, AV1 coding standards (Aminlou, ¶ 0132:  teaches AVC, HEVC, etc. are contemplated as the context on which the description is based; Aminlou, ¶¶ 0175–0176:  teach AMVP techniques are used in “many video codecs” and uses direct reference to AVC and HEVC, two well-known progeny codecs to the state of the art; see also Aminlou, ¶ 0246).
Claim 12 lists essentially the same elements as claim 1, but is drawn to a corresponding method of decoding rather than encoding.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 13 lists essentially the same elements as claim 1, but is drawn to a device rather than the method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 14 lists essentially the same elements as claim 1, but is drawn to a corresponding device of decoding rather than an encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists essentially the same elements as claim 1, but is drawn to a corresponding CRM than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 16 lists essentially the same elements as claim 1, but is drawn to a corresponding CRM of decoding rather than an encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bordes (US 2020/0045342 A1) teaches a sphere mapped using equirectangular projection (¶ 0055).
Kim (US 2018/0220156 A1) teaches what skilled artisan would know regarding intrinsic and extrinsic cameras are and how to warp images from cameras using these parameters (e.g. ¶¶ 0066 and 0082). It also teaches what skilled artisan would know regarding residuals (e.g. ¶ 0125).
Chang (US 2017/0118475 A1) teaches camera parameters (e.g. ¶ 0066), equirectangular and cubic projection (e.g. ¶ 0092), and global motion (e.g. ¶ 0013).
Leontaris (US 2020/0021841 A1) teaches motion vector candidates can be adjusted by adding to the candidates a determined global motion component (e.g. ¶‌ 0014).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481